On Motion for Rehearing.
The dissenting opinion in this case, like all of the writings of its author, is fluent and entertaining; but it falls far short of beng convincing to the majority of the court. If the rules of law pertaining to the main question involved in the suit have by the deliverance of this court been placed in the ludicrous state depicted in the dissenting opinion, the responsibility therefor does not wholly nor primarily rest upon the majority of the court.
As stated in our main opinion in this case, the majority of the court granted the motion for rehearing and reversed the judgment in the Booty Case, 287 S.W. 289, solely upon the ground that appellees were estopped to acquire the Booty title by assertion of their superior vendor's lien title, and by making appellant defendant in their suit to recover the land obtained judgment against him for the land freed from his second lien. We did not hold, and did not construe the opinion on rehearing as holding, that appellees could not recover the title of the Bootys, as was done in that case with the approval of all members of this court, who agreed that the judgment of the lower court on that issue should be affirmed.
The acquisition of the Booty title by appellees placed full title to the land in them subject only to appellant's right to assert his second lien and to subject any surplus in the value of the property after the satisfaction of appellees' first lien to the discharge of appellant's second lien. If the opinion on rehearing goes further than this, it has, in our opinion, no support in law or reason. The right to subject the property to the satisfaction of his second lien after the discharge of appellees' first lien was the only right appellant obtained in the property by the transfer to him by appellees of the second lien notes, and we cannot understand how this right could become enlarged by the acquisition by appellees of the Booty title.
We have all agreed that appellant's plea to the jurisdiction of the court was properly overruled. If this holding is correct, and none of us have any doubt of its soundness, it seems to the majority that appellees offered appellant every opportunity to assert and enforce any right he had in the property in controversy, and that appellant's refusal to assert his rights in the only court having jurisdiction to enforce them entitled appellees to recover their land freed from the cloud cast upon their title by appellant's apparent equity therein.
This conclusion impels the majority of the court to overrule the motion for rehearing.